DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/09/2022 has been entered.
 

Response to Amendments
The amendments filed 05/09/2022 have been entered. Claims 1-2, 4-5, 7-9, 11-13, and 15-18 remain pending in the application. 
Applicant arguments and amendments, regarding the claim objections have been fully considered and are persuasive. Therefore, the previous objection(s) to the claims, set forth in the previous action (02/08/2022) have been withdrawn. 
Applicant arguments and amendments, regarding the rejection under 112, 4th, with respect to Claim 6 have been fully considered and are persuasive. Therefore, the previous rejection of claim 6, set forth in the previous action (02/08/2022) have been withdrawn. 
Applicant arguments and amendments, regarding the rejection under 112(b) with respect to claims 1-2, 4-8, 9, 11-13, and 15-18 have been fully considered and are persuasive. Therefore, the previous rejection of claims 1-2, 4-8, 9, 11-13, and 15-18, set forth in the previous action (02/08/2022) have been withdrawn. However, upon further consideration new ground(s) of rejection have been raised. 


Response to Arguments
Applicant's arguments, with respect to 35 U.S.C 103 filed 05/09/2022 have been fully considered but are not persuasive. 
The applicant argues that the prior art of record does not disclose claim 1 and at least the amended portions of claim 1. Specifically, the applicant has amended at least claim 1 to recite that the low accuracy readings and “noisy” readings are filtered based on two separate thresholds. 
Specifically, the Applicant argues (Pg. 11 of 05/09/2022 remarks): 
As such, the claims have been amended to clarify that ‘the low accuracy location data is filtered based upon a first threshold.’ Kirmse does not teach that the location readings are compared to a threshold to filter accuracy location. Instead, they are filtered with respect to time, velocity, an international time zone, or ‘jitter’. As these determines are made based upon physical location, Kirmse is silent with respect to use of a threshold to determine the accuracy of the data itself. As suck [sic], Kirmse cannot teach this feature.” 
The examiner respectfully disagrees and will show that Kirmse teaches at least the argued claim language when considered under the BRI in light of the specification. 
First, in order to establish the BRI in light of the specification of the claimed phrase “the accuracy location data is filtered based upon a first threshold”, the examiner turns to the as-filed specification and at least paragraph [0042]. Paragraph [0042] recites, at least in part: 
“The first type, location readings with low accuracies, can include location data from cell tower triangulation, which may be filtered out. Any other location data with estimated accuracy worse than a threshold can be filtered out too. This accuracy estimation is reported by the mobile electronic device. As described above, accuracy estimations are measured in meters and a reasonable threshold would be 50 meters…” 
From at least the above portion of the specification, it can be seen that the applicant’s argued interpretation is NOT consistent with what is provided in the specification. Specifically, as argued by the applicant above, the applicant alleges that Kirmse’s determinations “…are made based upon physical location, Kirmse is silent with respect to use of a threshold to determine the accuracy of the data itself…” 
However, as stated above, it appears applicant’s interpretation of the claim language is inconsistent with what is provided for in the specification, and especially when considered under BRI. That is, from at least Paragraph [0042] it can be clearly seen that “…accuracy estimations are measured in meters” and the argued threshold is, contrary to applicants’ arguments, based on a least a physical location. In other words, a particular location reading would be considered “low accuracy” if it is above a particular distance threshold. As at least representative claim 1 now states:
“the low accuracy location is identified based upon an accuracy estimate associated with one or more portions of the raw location data with respect to an indicated location…” 
Therefore, a person of ordinary skill in the art would reasonably infer that at least the argued first threshold is based upon a physical location (i.e. the claimed “indicated location”) and readings above a certain threshold (e.g. compared to that indicated location) would be considered low accuracy. 
Turning now to Kirmse, it can be seen that a person of ordinary skill in the art would infer that Kirmse teaches the claim language when considered under BRI in light of the specification as described above. 
In the portion(s) cited by the examiner in the Final Action (See rejection under 103 below), Kirmse “reject[s] any points that fall outside the boundaries of international time zones over land”. Because these points are outside the boundaries of international time zones (e.g. with respect to a particular location) these points are greater than some distance threshold (e.g. because they fall outside the boundaries of international time zones). Therefore, a person of ordinary skill in the art would infer that that this disclosure by Kirmse conforms and is indeed consistent with the BRI of the claim language and therefore teaches “…and wherein the low accuracy location data is filtered based upon a first threshold…” 
From the above, a person of ordinary skill in the art would infer that, contrary to applicant’s arguments, at least Kirmse teaches the argued claim language in a manner that is consistent with the claim language when considered under BRI in light of the specification and therefore, for at least the reason(s) above, Applicant’s arguments under 35 U.S.C. 103 are NOT persuasive and the rejection is maintained. 
Applicant additionally presents a second argument with regards to the claimed “noisy” readings. Applicant argues (Pg. 11 of 05/09/2022 remarks): 
“With respect to the feature regarding ‘filtering noisy location data’, the Office Action alleges that Kirmse’s ‘jitter’ teaches this feature…Initially, Applicants note that the Office Action appears to rely upon Kirmse’s ‘jitter’ determination to teach both claim features related to filtering for accuracy and filtering noisy data. Applicants respectfully note that these are two different filters and, as such, it is improper to rely upon Kirmse’s ‘jitter’ to teach both. Second, Applicant’s note that the claims have been amended to clarify that ‘the noisy location data is filtered based upon a second threshold different from the first threshold’. Again, Kirmse does not disclose use of a threshold, let alone two different thresholds, to perform location filtering…” 
Again, the examiner respectfully disagrees. 
	First, due to at least the amended claim language it appears that at least claim 1 is indefinite. For more details, the examiner refers to the rejection under 112(b) below. 
	Second, Kirmse teachings are not only consistent with the claim language, the BRI of the claim language in the light of the specification, but additionally are consistent with at least one exemplary embodiment of the claim language as described within the specification. Specifically, Paragraph [0042] of the instant as-filed specification recites, at least in part: 
“The second type, noisy location readings, can be locations without explicitly low accuracy estimations, but have specific attributes (e.g. unreliable, erratic, etc.). To capture spiky locations, a window size may be used to measure the deviation of a location reading. A predetermined number of location readings immediately preceding the location in question, and a predetermined number of location readings immediately after, are used to compute the average location of a neighborhood (e.g. two readings before and after). If the distance between location in question and the neighborhood average is greater than a threshold, the location in question is removed. In this case, the threshold can be different from the threshold for accuracy…”
The examiner’s relied upon portion of Kirmse is consistent with the specification and indeed the argued claim language. 
Kirmse appears to teach the claim language when considered under BRI in light of the specification. Specifically, Pg. 398 Section 3.2 describes location filtering and (3) appears to specifically relate to “noisy” (e.g. “jitter”) location readings. In Kirmse (see specific citations in the 103 rejection below), a series of consecutive location readings (P1, P2,…,Pn) are considered noisy when P1 (a known location) and Pn (a second known location) are within a small distance threshold D. Location readings in question (e.g. P2,…, Pn-1) are considered noisy if they are farther than D (i.e. a threshold) from P1 (i.e. a known location). 
This disclosure by Kirmse is consistent with the BRI of the claim language in light of the specification. That is, the determination that location readings P2,…, Pn-1 are farther than D, a threshold, from P1 (i.e. a known location) teaches “…and wherein the noisy location data is filtered based upon a second threshold different from the first threshold…” 
Because Kirmse’s disclosure teaches the claim language when considered under BRI in light of the specification, Applicant’s arguments are NOT persuasive and the rejection is maintained. 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-8, 9, 11-13, and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Representative Claim 1 recites:
	 Filtering noisy location data from the raw location data, wherein noisy location data estimated as accurate but has a distance greater than a threshold from an average location…and wherein the noisy location data is filtered based upon a second threshold different from the first threshold
The examiner notes at least the emphasized claim language. It is unclear if the “a threshold” is different from or the same as the “a second threshold.” The examiner additionally notes that if the applicant intends for the “a threshold” and the “a second threshold” to encompass separate and distinct thresholds, then a rejection under 112(a) would be appropriate. 
Because the examiner cannot determine the metes and bounds of the claim language, the claim is indefinite. The examiner notes that, for purposes of compact prosecution, the “a threshold” and the “a second threshold” will be interpreted as encompassing similar subject matter. 
	The examiner notes for clarity of record, Claim 9 recites similar language to that of representative Claim 1 and therefore is rejected under similar grounds. Furthermore, the noted respective dependent claims are rejected, at least, merely due to their dependency on a rejected claim.

Examiner’s Remarks
The examiner notes the use of some claim terms. 
In Claim 1, there appears to be a difference between “raw” location data and “filtered” location data. Namely, “filtered” location data is raw location data that has been passed through at least one filter. 
In Claim 9, which appears to encompass similar subject matter of Claim 1, the term “raw location data” is NOT used and the term “multiple location readings” is used instead. 
For clarity of record, while both “raw” and “multiple location readings” appear to be supported and definite, the examiner notes that under BRI, the term “raw” and “multiple location readings” will be interpreted to encompass similar subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

For clarity of record and ease of reading, the examiner notes the following: 
Any text that is bolded is a limitation of a claim. 
The “teaching” or reference citation, along with any necessary examiner notes are contained within the parentheses “()” following the bolded claim language. 
Any text that is underlined is emphasized language from reference(s) used and/or particular important examiner notes. While NOT fully reflective of the rejection as a whole, these underlined passages are indicative or otherwise reflective of key evidence.   
Claim(s) 1 and 4-5, and 7-8 is/are rejected under 35 U.S.C. 103 as being anticipated by Vengroff (US 2009/0005987 A1) in view of Kirmse et al. (“Extracting Patterns from Location History”, NPL 2011). 
With respect to Claim 1, Vengroff teaches a method for inferring a location of a user, the method comprising: receiving location data from a mobile device associated with a user (Vengroff Paragraph [0003] see “mobile computing devices”. Paragraph [0014] “In some embodiments, the techniques includes obtaining information about actual locations of the users at various times, such as based on communication devices or other computing devices of the users that include GPS or other location determination capabilities and that track the users’ locations.” The examiner notes that obtaining information about actual locations based on the computing device of the user teaches “receiving location data from a mobile device associated with a user.”) 
…
…the accuracy estimates reported by the mobile device (Vengroff [0047] “For purposes of the following discussion, consider location-related data that include multiple sources of GPS traces for a set of n users...which describes a set of kt travel paths P….Each path Pi,j may include a string of GPS data points, with each data point having values for latitude, longitude, and a timestamp, and optionally having values for other parameters, such…error measure information…” The examiner notes that reporting error measurements teaches “the accuracy estimates reported by the mobile device…”).
…
identifying, from the filtered location data, a stationary location of the mobile device, wherein the stationary location is associated with the mobile device being stationary for longer than a threshold time (Vengroff Paragraph [0052] “In at least some such embodiments, user visits represent presence at a location, and identification is focused on measure of location invariance to within some spatial radius over a period of time.” The examiner notes that a user having a location invariance (e.g. no extreme change in location) over a period of time teaches “wherein the stationary location is associated with the mobile device being stationary for longer than a threshold time.”).
Alternatively or in addition [0055] “To facilitate analysis of location-related data, in some embodiments, a user visit to a location VLl may be described using a set of one or more consecutive “Stable Points” from that user at that location. Such a stable point at a location Lv may be described, for example, by the set of path points with a specific threshold n-minute radius R.”  The examiner notes that “Stable Points” teaches “wherein the stationary location is associated with the mobile device being stationary for longer than a threshold time.”
Alternatively or in addition [0029] “…a user visit to a location may be considered to have occurred only if one or more indicated criteria are satisfied, such as if a user spends a sufficient duration of time at or near the location (e.g. a predefined minimum threshold amount of time….”)
determining multiple candidate place names that are within a predetermined radius of the stationary location (Vengroff [0041] “The routine continues to block 1610 to determine whether the indication received in block 1605 is to initiate identification of user visits to one or more points of interest. If so, the routine continues to block 1615 to obtain information about one or more points of interest to be considered, including associated location models or other location information for those points of interest…In addition, one or more [POI] may be indicated in various ways, such as all points of interest that have been identified for a geographic area to which user visit location information of interest corresponds…” The examiner notes that obtaining information for one or more POI to be considered such as all POIs in the geographic area of the users location teaches “determining multiple candidate place names that are within a predetermined radius of the stationary location”)
…wherein determining multiple candidate place names that are within a predetermined radius of the stationary location includes querying a place name database that includes place information and corresponding geo-location data (Vengroff Paragraph [0048] “…other types of data that may be used as part of the analysis in at least some embodiments includes the following: one or more databases with location-related information such as addresses and/or other location information (e.g. address geocodes, street segments, etc.) for at least some possible [POIs]…” Using a database with “location-related information” for POIs in the users geographic area for an analysis of a user visit teaches “…wherein determining multiple candidate place names that are within a predetermined radius of the stationary location includes querying a place name database that includes place information and corresponding geo-location data.” Further see [0049] see “database”. Finally see Pg. 11 Paragraph [0074] “For example, an Location Spatial Model may be used to help generate a set of nearest named POIs in a map database…as candidates for the name of the location that correspond to the LSM, which can then be refined by taking input for the users of mobile location-enabled devices (whose locations are being tracked) about which POIs they actually visited from a short list of candidates…”)
obtaining attributes of the filtered location data and attributes of the multiple candidate place names (Vengroff [0036] “…the identification of a [POI] for a selected location may include determining sufficient information to allow the [POI] to be uniquely or otherwise distinctly identified within a geographic area or otherwise, such as a name, contact information, unique identifier, etc.” The examiner notes that obtaining information such as name, contact information, unique identifier, etc. teaches “obtaining attributes of the location data and attributes of the multiple candidate place names.”). 
and inferring one of the multiple candidate place names as a place name for the stationary location based on a comparison of the attributes (Vengroff [0076] “Given the LSMs of a set of neighboring locations, and the observed noise in location points associated with a current visit, it is possible to compute the likelihood of a specific visit from a multiplicity of spatially distinct (but noise-overlapping) locations. By Bayes’ Theorem we can represent the conditional probability density of a visit being to Location L given an observed visit.” Calculating the probability that a user is at a specific location based on the observed visit teaches “and inferring one of the multiple candidate place names as a place name for the stationary location based on a comparison of the attributes”.). 
Vengroff, however, does not appear to explicitly disclose: 
Filtering the raw location data to generate filtered location data, wherein filtering the raw location data comprises: filtering low accuracy location data from the raw location data, wherein the low accuracy location data is identified based upon an accuracy estimates associated with one or more portions of the raw location data…
Filtering noisy location data from the raw location, wherein noisy location data is location data estimated as accurate but has a distance greater than a threshold from an average location, the average location determined based upon a predetermined number of locations readings preceding the noisy location data and a predetermined number of location readings after the noisy location data

Kirmse, however, teaches filtering the raw location data to generate filtered location data, wherein filtering the raw location data comprises: filtering low accuracy location data from the raw location data, wherein the low accuracy location data is identified based upon an accuracy estimate associated with one or more portions of the raw location data with respect to an indicated location…and wherein the low accuracy location data is filtered based upon a first threshold (Kirmse Pg. 2 Col. 1 Section 3.2 “Reject any points that fall outside the boundaries of international time zones over land. While this discards some legitimate points over water (presumably collected via GPS), in practice it removes many more false readings…” The examiner notes that “rejecting” points that provide “false readings” teaches “filtering low accuracy location data from the raw location data, wherein the low accuracy location data is identified based upon an accuracy estimates associated with one or more portions of the raw location data.” Additionally, or in the alternative, “identify cases of ‘jitter’, where the reported location jumps to a distant point and soon returns…We look for a sequence of consecutive locations…where the following conditions hold…P2,…., Pn-1 have low reported accuracy…In such a case, we conclude that the points P2,…,Pn-1 are due to jitter and discard them…” The examiner additionally refers to the response to arguments above.). 
Filtering noisy location data from the raw location data, wherein noisy location data is location data estimated as accurate but has a distance greater than a threshold from an average location, the average location determined based upon a predetermined number of locations readings preceding the noisy location data and a predetermined number of location readings after the noisy location data, and wherein the noisy location data is filtered based upon a second threshold different from the first threshold (Kirmse Pg. 2 Col. 1 “Identify cases of ‘jitter’, where the reported location jumps to a distance point and soon returns…We look for a sequence of consecutive locations….where the following conditions hold...P1 and Pn are within a small distance threshold D of each other…P1 and Pn have high reported accuracy…P2,…, Pn-1 are father than D from P1.” Additionally, the examiner refers to response to arguments above.).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the candidate place identification as taught by Vengroff modified with the filtering of raw GPS data as taught by Kirmse because this would reduce the number of spurious readings and lead to a more precise estimation of a user’s location (Kirmse Pg. 2 Col. 1). 

With respect to Claim 4, the combination of Vengroff and Kirmse teaches receiving reference data associated with the user that links a user to a proposed place at an instance of time (Vengroff [0035] “…for each location of interest to attempt to identify one or more points of interest that correspond to each such location…the routine then obtains any available information that corresponds to possible points of interest whose locations are within or otherwise correspond to the proximity of the selected location model such as…information from user self-reports about points of interest that were visited by the user(s) when at one or more location points, transaction information corresponding to one or more user transactions each engaged in by the user(s) at a point of interest during a time that corresponds to one or more location points and that includes identifying information related to the point of interested…” The examiner notes that user self-reports and/or user transactions teaches “receiving reference data associated with the user that links a user to a proposed placed at an instance of time.”) 
Wherein inferring one of the multiple candidate place names as a place for the stationary location includes inferring one of the multiple candidate places names based on the received reference data (Vengroff Pg.11 Paragraph [0074] “…the self reports of users labeling the LSM with the name of the physical location to which it corresponds may be used in combination with a ‘nearest’ named POI search to identify the POI and assign a more appropriate Polygon ID and hence geocode.. For example an LSM may be used to help generate a set of nearest named POIs in a map database…as candidates for the name of the location that corresponds to the LSM, which can then be refined by talking input from the users…about which POIs they actually visited from a short list of candidates.” The examiner notes that using the self-reports alone or in combination with the nearest POI teaches “…inferring one of the multiple candidate places name based on the received reference data.”)

With respect to Claim 5, the combination Vengroff and Kirmse teaches wherein the location data includes latitude and longitude coordinate data and an associated time at which the data was measured (Vengroff Paragraph [0026] “…some user location information may be provided with latitude and longitude values (e.g., based on location information from a GPS receiver…location points are periodically reported that each include latitude and longitude as well as an associated timestamp…” Alternatively, Kirmse Pg. 2 Col. 1 see “GPS”.). 
With respect to Claim 7, the combination Vengroff and Kirmse teaches wherein the location data is received based on continuous tracking of the user (Vengroff Paragraph [0028] “…the routine continues to block 1435 to obtain the user location information to be analyzed, such as….by dynamically obtaining user location information from one or more users’ client devices or from another source of such information…” Paragraph [0038] “For example, such other operations may include one or more of the following…obtaining information about possible points of interest for later use, such as periodically…” The examiner notes that obtaining location information from a user’s device periodically teaches “continuous tracking of the user.” The examiner points to Paragraph [0029] of the instant as-filed specification for interpretation; note especially “for these [continuous] users, locations are logged with a low frequency…” The examiner notes that “periodically” teaches “locations are logged with a low frequency.”)
With respect to Claim 8, the combination of Vengroff and Kirmse teaches wherein the location data is received during session-based tracking of the user (Vengroff Paragraph [0020] “…received user travel information or other user location information to be analyzed, such as information directly pushed from one or more users’ devices or that is otherwise received form another provider of information for one or more users…[such as] an instruction from a human operator representing the entity on whose behalf the visitization system is executed.” The examiner notes that receiving location data based on an indication of a human on behalf of the user to do so teaches “session-based tracking of the user.” The examiner notes Paragraph [0030] of the instant as-filed specification for interpretation.). 


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Vengroff (US 2009/0005987 A1) in view of Kirmse et al. (“Extracting Patterns from Location History”, NPL 2011) and further in view of Meneses et al. (“Building a Personal Symbolic Space Model from GSM CellID Positioning Data” NPL 2009). 
With respect to Claim 2, the combination of Vengroff and Kirmse teaches all of the limitations of Claim 1 as described above. 
The combination of Vengroff and Kirmse further teaches segmenting the series of location data into two or more location clusters based on whether the sliding window is classified as moving or not moving (Vengroff Paragraphs [0062]-[0069] discuss using clustering algorithms such as “k-means” or “Expectation-Maximization” to cluster stable-points for a particular geographic location. [0063] recites “One alternative option for addressing this problem is to employ a local heuristic for detecting likely-distinct clusters of stable points, based on the assumption that the centroids of the GPS signatures of each location are distinct.” That is, and as can be seen in paragraph [0064]-[0069], Vengroff’s algorithm attempts to create clusters for each stable point within a geographic location. As explained above, with respect to Claim 1, a Stable Point teaches stationary location (i.e. a location where the user is “not moving” within a certain threshold). The examiner submits that creating clusters based on the stable points from the location data teaches “segmenting the series of location data into two or more location clusters based on whether the sliding window is classified as moving or not moving.”).
The combination of Vengroff and Kirmse further teaches identifying a place name for each of the two or more location clusters (Vengroff [0072] “The LSM or other location model for a location of interest allows a generally irregular radius to be specified, and thus allows irregular search criteria to be specified for lookup of a nearest POI in base map data. However, location-based service APIs often facilitate only radius-based search. Nonetheless, a nearest POI may be efficiently identified using the irregularity of the location as described by an LSM or other location model, such as by using a polygonal decomposition of an area…To populate polygons with membership of a location, a Monte Carlo sample of points from a LSM may be made, with each polygon containing a sample point receiving the attribution of membership of the location…” The examiner notes that POI that are receiving the attribution of a membership of the location teaches “identifying a place name for each of the two or more location clusters.”). 
   The combination of Vengroff and Kirmse, however, does not appear to explicitly disclose: 
Classifying a sliding window of N contiguous location data over the series of location data as moving or not moving, wherein N is an integer number of location data
Meneses, however, does teach classifying a sliding window of N contiguous location data over the series of location data as moving or not moving, wherein N is an integer number of location data (Meneses Pg. 320 Figure 2. As described, “Figure 2 shows the user agenda overlaid with the results of the movement tracking process and recognizer results. The gray areas represent the time spent on a place…the solid line (over the grey area) show the user movement tracking process: it is at the high level when the user is classified as being visiting a lace and is at the low level when it classifies the user as moving.” Meneses Pg.313 describes how movement is tracked. “The user mobility level can be estimated by calculating the Mobility Index over a pre-defined period of time (timeMin). The Mobility Index is calculated over the set of records collected from the current time instant back to timeMin seconds ago. For a set of consecutive records it is possible to create a sliding window and calculate the mobility index as the time goes by.”  The examiner notes that the described process of calculating the Mobility Index (i.e. by use of sliding window of consecutive records) teaches “classifying a sliding window of N contiguous location data over the series of location data as moving or not moving, wherein N is an integer number of location data.”). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the segmentation and clustering as taught by the combination Vengroff and Kirmse modified with the Sliding Window as taught by Meneses because this would allow the system to more quickly detect is a user is moving, thus increasing the overall accuracy of the system (Meneses Pg. 313)
Claims 9, 11-13, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vengroff (US 2009/0005987 A1) in view of Mysen et al. (US 8,751,427 B1) and further in view of Kirmse et al. (“Extracting Patterns from Location History”, NPL 2011)
With respect to Claim 9, Vengroff teaches a system for inferring a location of a user, the system comprising: at least one processor; and memory storing executable instructions that, when executed by the at least one processor, performs a method comprising… (Vengroff Figure 11 see at least “server computing system”). 
Receiving multiple location reads, wherein each location reading is associated with a time and estimated accuracy (Vengroff [0047] “Each path Pi,j, may include a string of GPS data points, with each data point having values for latitude, longitude, and a timestamp, and optionally having values for other parameters such as…error measure.” The examiner notes that the GPS points having latitude, longitude, timestamp, and error measure teach “receiving multiple location reads, wherein each location reading is associated with a time and estimated accuracy.” The examiner notes that Vengroff’s error measure teaches “estimated accuracy.”) 
…the accuracy estimates reported by the mobile device (Vengroff [0047] “For purposes of the following discussion, consider location-related data that include multiple sources of GPS traces for a set of n users...which describes a set of kt travel paths P….Each path Pi,j may include a string of GPS data points, with each data point having values for latitude, longitude, and a timestamp, and optionally having values for other parameters, such…error measure information…” The examiner notes that reporting error measurements teaches “the accuracy estimates reported by the mobile device…”)
…
Determining a stop for the mobile device based on the location reading, wherein the stop includes a stop time and a stop location (Vengroff [0055] “To facilitate analysis of location-related data, in some embodiments, a user visit to a location VLl may be described using a set of one or more consecutive “Stable Points” from that user at that location. Such a stable point at a location Lv may be described, for example, by the set of path points with a specific threshold n-minute radius R.” The examiner notes that since location data includes a time stamp (see Vengroff [0047] for example) and a point is considered a stable point if the data at a particular location remains within a certain n-minute (e.g. time) threshold, Vengroff’s description of a stable point teaches “Determining a stop for the mobile device based on the location reading, wherein the stop includes a stop time and a stop location.”
Additionally, or in the alternative, see Vengroff [0048] and note the visit vector that is determined based on the location data. That is, the data can include information “…such as…information…of a particular location and/or an identification of a point of interest…for a visit, such as approximate timing t and duration d of the visit…” The examiner notes that a vector which includes a location of a visit, timing, and duration teaches “determining a stop for the mobile device based on the location reading, wherein the stop includes a stop time and a stop location.”).
Predicting possible places associated with the determined stop location at the determined stop time (Vengroff [0041] “The routine continues to block 1610 to determine whether the indication received in block 1605 is to initiate identification of user visits to one or more points of interest. If so, the routine continues to block 1615 to obtain information about one or more points of interest to be considered, including associated location models or other location information for those points of interest…In addition, one or more [POI] may be indicated in various ways, such as all points of interest that have been identified for a geographic area to which user visit location information of interest corresponds…” The examiner notes that obtaining information for one or more POI to be considered such as all POIs in the geographic area of the user’s location teaches “predicting possible places associated with the determined stop location at the determined stop time”)
Vengroff, however, does not appear to explicitly disclose: 
Extracting an attribute of each of the possible places, wherein the attribute includes at least one of a place category or hours of operation
Mysen, however, does teach extracting an attribute of each of the possible places, wherein the attribute includes at least one of a place category or hours of operation (Mysen Col. 6 section 2.2 Location Centric User Profiles. Lines 8-11 “The user profiler 212 determines physical locations specified by the location data associated with the user device corresponding to the user.” Lines 22-25 “In some implementations, the user profiler 212 infers entity names based on entity data (e.g. type of entity, services provided, and/or food served), location information associated with the user, and possible reference to entities…” The examiner notes that entity data which includes at least “type of entity” teaches “extracting an attribute of each of the possible places, wherein the attribute includes at least one of a place category or hours of operation.”). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the places prediction as taught by Vengroff modified with the extraction of attributes as taught by Mysen because this would allow a more personalized prediction and thus improving the user’s experience (Mysen Col. 6). 
The combination of Vengroff and Mysen, however, does not appear to explicitly disclose: 
Filtering the multiple location readings to generate filtered location readings, wherein filtering the multiple location readings comprises: filtering low accuracy location data from the multiple location readings, wherein the low accuracy location data is identified based upon an accuracy estimates associated with one or more portions of the multiple location readings…
Filtering noisy location data from the multiple location readings, wherein noisy location reading is a location readings estimated as accurate but has a distance greater than a threshold from an average location, the average location determined based upon a predetermined number of locations readings preceding the noisy location data and a predetermined number of location readings after the noisy location data

Kirmse, however, teaches filtering the multiple location readings to generate filtered location readings, wherein filtering the multiple location readings comprises: filtering low accuracy location data from the multiple location readings, wherein the low accuracy location data is identified based upon an accuracy estimates associated with one or more portions of the multiple location readings… and wherein the low accuracy location data is filtered based upon a first threshold (Kirmse Pg. 2 Col. 1 Section 3.2 “Reject any points that fall outside the boundaries of international time zones over land. While this discards some legitimate points over water (presumably collected via GPS), in practice it removes many more false readings…” The examiner notes that “rejecting” points that provide “false readings” teaches “filtering low accuracy location data from the raw location data, wherein the low accuracy location data is identified based upon an accuracy estimates associated with one or more portions of the raw location data.” Additionally, or in the alternative, “identify cases of ‘jitter’, where the reported location jumps to a distant point and soon returns…We look for a sequence of consecutive locations…where the following conditions hold…P2,…., Pn-1 have low reported accuracy…In such a case, we conclude that the points P2,…,Pn-1 are due to jitter and discard them…”). 
Filtering noisy location data from the multiple location readings, wherein noisy location reading is a location readings estimated as accurate but has a distance greater than a threshold from an average location, the average location determined based upon a predetermined number of locations readings preceding the noisy location data and a predetermined number of location readings after the noisy location data, and wherein the noisy location data is filtered based upon a second threshold different from the first threshold (Kirmse Pg. 2 Col. 1 “Identify cases of ‘jitter’, where the reported location jumps to a distance point and soon returns…We look for a sequence of consecutive locations….where the following conditions hold...P1 and Pn are within a small distance threshold D of each other…P1 and Pn have high reported accuracy…P2,…, Pn-1 are father than D from P1.”).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the candidate place identification as taught by the combination Vengroff and Mysen modified with the filtering of raw GPS data as taught by Kirmse because this would reduce the number of spurious readings and lead to a more precise estimation of a user’s location (Kirmse Pg. 2 Col. 1). 
	With respect to Claim 11, the combination of Vengroff, Mysen, and Kirmse teach wherein the stop is determined by determining the time and location of the mobile device by clustering the filtered location readings into location clusters (Vengroff Paragraphs [0062]-[0069] discuss using clustering algorithms such as “k-means” or “Expectation-Maximization” to cluster stable-points for a particular geographic location. [0063] recites “One alternative option for addressing this problem is to employ a local heuristic for detecting likely-distinct clusters of stable points, based on the assumption that the centroids of the GPS signatures of each location are distinct.” That is, and as can be seen in paragraph [0064]-[0069], Vengroff’s algorithm attempts to create clusters for each stable point within a geographic location. As explained above, with respect to Claim 1, a Stable Point teaches stationary location (i.e. a location where the user is “not moving” within a certain threshold). The examiner submits that creating clusters based on the stable points from the location data teaches “wherein the stop is determined by determining the time and location of the mobile device by clustering the location readings into location clusters.”).
	With respect to Claim 12, the combination of Vengroff, Mysen, and Kirmse teach wherein the stop is determined by determine the time and location of the mobile device by clustering the filtered location readings into location clusters (Vengroff Paragraphs [0062]-[0069] discuss using clustering algorithms such as k-means or expectation-maximization to cluster stable-points for a particular geographic location. [0063] recites “one alternative option for addressing this problem is to employ a local heuristic for detecting likely-distinct clusters of stable points, based on the assumption that the centroids of the GPS signatures of each location are distinct.” This is, and as can be seen in paragraphs [0064]-[0069], Vengroff’s algorithm attempts to create cluster for each stable point within a geographic location. As explained above, with respect to Claim 1, a stable point teaches stationary location (i.e. a location where the user is “not moving” within a certain threshold). The examiner submits that creating clusters based on the stable points from the location data teaches “wherein the stop is determined by determine the time and location of the mobile device by clustering the filtered location readings into location clusters.”).
	Wherein the method further comprises merging neighboring location clusters when a centroid of each of the neighboring location clusters is below a centroid threshold (Kirmse Pg. 2 Col. 1 Section 3.3.1.2 “mean shift clustering” “Mean shift is an iterative procedure that moves every point to the average of the data points in the neighborhood…We use a weighted average to compute the move position where the weights are inversely proportional to the accuracy. This causes the points to gravitate towards high accuracy points. Once the iterations converge, the moved locations of the points are chosen as cluster centers. All input points within a threshold radius to a cluster center are added to its cluster…” Next See Pg. 3 Col. 1 Section 3.3.1.3 Adaptive radius clustering. “We run the clustering algorithms multiple times, increasing the radius as well as the minimum cluster size after every iteration. When a cluster is generated, we check to see if it overlaps an already computed cluster (generated from a smaller radius). If that is the case we merge it into the larger cluster….”). 

	With respect to Claim 13, the combination of Vengroff, Mysen, and Kirmse teach wherein the stop is determined by the time and location of the mobile device by clustering the location into location clusters (Vengroff Paragraphs [0062]-[0069] discuss using clustering algorithms such as “k-means” or “Expectation-Maximization” to cluster stable-points for a particular geographic location. [0063] recites “One alternative option for addressing this problem is to employ a local heuristic for detecting likely-distinct clusters of stable points, based on the assumption that the centroids of the GPS signatures of each location are distinct.” That is, and as can be seen in paragraph [0064]-[0069], Vengroff’s algorithm attempts to create clusters for each stable point within a geographic location. As explained above, with respect to Claim 1, a Stable Point teaches stationary location (i.e. a location where the user is “not moving” within a certain threshold). The examiner submits that creating clusters based on the stable points from the location data teaches “wherein the stop is determined by determining the time and location of the mobile device by clustering the location readings into location clusters.”). 
	wherein the method further comprises querying a place database to retrieve the possible places that are within a radius from a centroid of each of the location clusters (Vengroff Paragraph [0048] “…other types of data that may be used as part of the analysis in at least some embodiments includes the following: one or more databases with location-related information such as addresses and/or other location information (e.g. address geocodes, street segments, etc.) for at least some possible [POIs]…” Using a database with “location-related information” for POIs in the users geographic area for an analysis of a user visit teaches “querying a place database to retrieve the possible places that are within a radius from a centroid of each of the location clusters.” Further see [0049] see “database”. Finally see Pg. 11 Paragraph [0074] “For example, an Location Spatial Model may be used to help generate a set of nearest named POIs in a map database…as candidates for the name of the location that correspond to the LSM, which can then be refined by taking input for the users of mobile location-enabled devices (whose locations are being tracked) about which POIs they actually visited from a short list of candidates…” The examiner further notes Vengroff paragraphs [0064]-[0069] note especially [0066]-[0067] which recite “loop over decreasing search radius L, until centroid moves by O(qL) from the preceding value of L to the next…Using first stable point as an anchor, such in radius of L meters for nearby stable points.” The examiner notes that since Vengroff’s stable point(s) are used to determine locations by way of a map database, Vengroff’s algorithm further teaches querying a place database to retrieve the possible places that are within a radius from a centroid of each of the location clusters.). 
	wherein the place database stores locations and attributes corresponding to places (Vengroff Paragraph [0048] “…other types of data that may be used as part of the analysis in at least some embodiments includes the following: one or more databases with location-related information such as addresses and/or other location information (e.g. address geocodes, street segments, etc.) for at least some possible [POIs]…” Vengroff [0036] “…the identification of a [POI] for a selected location may include determining sufficient information to allow the [POI] to be uniquely or otherwise distinctly identified within a geographic area or otherwise, such as a name, contact information, unique identifier, etc.” The examiner notes that a database that stores location information (e.g. address) and that location information includes (Vengroff [0036]) at least name, contact information, teaches “wherein the place database stores addresses, locations and attributes corresponding to places”.). 
	With respect to Claim 15, the combination of Vengroff, Mysen, and Kirmse teach wherein the method further comprises calculating a probability that the user is location at least of the possible places, wherein the probability is based on a distance between reference data and each of the possible places and the extracted attribute (Vengroff [0076] “Given the [location spatial models] LSMs of a set of neighboring locations, and the observed noise in location points associated with a current visit, it is possible to compute the likelihood of a specific visit identified in a user path, and to rank likely visited locations from a multiplicity of spatially distinct (but noise-overlapping) locations.” The examiner further notes that, as described in Vengroff [0064]-[0069], the LSMs are based on a meter-radius based measure. Thus, as is required, the probability (Vengroff [0076], for example) “is based on a distance between reference data and each of the possible places and the extracted attribute” and thus Vengroff teaches the claim language.).
	With respect to Claim 16, the combination of Vengroff, Mysen, and Kirmse teach wherein the reference data links the user to a proposed place at an instance of time, and wherein the reference data is derived from at least one of: place check-in, internet search activity, social networking site activity, geotagged image, email, phone call, calendar appointment or network activity (Mysen Col. 3 Lines 50-59 “Physical presence data 108 includes data specifying physical locations at which the user devices 102 were detected…The locations can be derived from…data indicating a user “check-in” at an entity….” Further, Mysen Col. 6 Lines 10-40 discuss other data that is used to determine a particular location; note especially “…extracts explicit entity names…by finding names in comments, reviews, and other data sources…the user profile infers entity names based on entity data…location information associated with a user…and possible references to entities.” The examiner notes that any or all of Mysen Col. 3 50-59 and/or Mysen Col. 6 Lines 10-40 teaches “wherein the reference data links the user to a proposed place at an instance of time, and wherein the reference data is derived from at least one of: place check-in, internet search activity, social networking site activity, geotagged image, email, phone call, calendar appointment or network activity”.).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vengroff (US 2009/0005987 A1) in view of Mysen et al. (US 8,751,427 B1) in view of Kirmse et al. (“Extracting Patterns from Location History”, NPL 2011) and further in view of Maeda et al. (US 2004/0116134).
	With respect to Claim 17, the combination of Vengroff, Mysen, and Kirmse teach wherein the stop is determined by the time and location of the mobile device by clustering the filtered location readings into location clusters (Vengroff Paragraphs [0062]-[0069] discuss using clustering algorithms such as “k-means” or “Expectation-Maximization” to cluster stable-points for a particular geographic location. [0063] recites “One alternative option for addressing this problem is to employ a local heuristic for detecting likely-distinct clusters of stable points, based on the assumption that the centroids of the GPS signatures of each location are distinct.” That is, and as can be seen in paragraph [0064]-[0069], Vengroff’s algorithm attempts to create clusters for each stable point within a geographic location. As explained above, with respect to Claim 1, a Stable Point teaches stationary location (i.e. a location where the user is “not moving” within a certain threshold). The examiner submits that creating clusters based on the stable points from the location data teaches “wherein the stop is determined by determining the time and location of the mobile device by clustering the location readings into location clusters.”)
	wherein the method further comprises computing a centroid of the location clusters as a weighted combination of location readings associated with the location cluster (Vengroff [0068] “compute the centroid of all stable points within the search radius”. Further Vengroff [0076] “Given the LSMs for a set of neighboring locations, and the observed noise in location points associated with a current visit, it is possible to compute the likelihood of a specific visit…[b]y Bayes’ Theorem…where p(VLt|Lv) is our LSM for location Lv, expressed as the sum of Gaussian distributions…the density is normalized via the mixture coefficient ai which may be chosen to weight each equally, or in proportion to the number of location points describing each each…” The examiner notes an LSM (Location Spatial Model), as described in Vengroff, is the model (e.g. cluster) that describes a particular location. The centroid of that location is calculated based on at least the number of readings (sum of distributions) for that location; thus, Vengroff teaches the claim language as required.
In addition and/or in the alternative, Kirmse Pg. 2 Col. 1 Section 3.3.1.2 “mean shift clustering” “Mean shift is an iterative procedure that moves every point to the average of the data points in the neighborhood…We use a weighted average to compute the move position where the weights are inversely proportional to the accuracy. This causes the points to gravitate towards high accuracy points. Once the iterations converge, the moved locations of the points are chosen as cluster centers. All input points within a threshold radius to a cluster center are added to its cluster…”).
	The combination of Vengroff, Mysen, and Kirmse, however, does not appear to explicitly disclose: 
Wherein a weight of a location reading depends on the source of the location reading
	Maeda, however, teaches wherein a weight of a location reading depends on the source of the location reading (Maeda Paragraph [0054] “…another example of selecting a location information source, or a wireless communication link, is to add weight to a location information source according to the type and the arrangement. That is, when the satellite 2 which has the highest accuracy and from which the electric wave is received directly is used as a location information source, the lowest weight…is given and, as the number of relay unit between the satellite 2 and the mobile 3 increase, the weight is increased.” The examiner notes that applying a weight to a location information source teaches “wherein a weight of a location reading depends on the source of the location reading.”). 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the location clusters as taught by the combination of Vengroff, Mysen, and Kirmse modified with the location data source weight as taught by Maeda because this would increase the accuracy of location data (Maeda [0054]). 
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vengroff (US 2009/0005987 A1) in view of Mysen et al. (US 8,751,427 B1) in view of Kirmse et al. (“Extracting Patterns from Location History”, NPL 2011) and further in view of Calfee et al. (“Econometric issues is estimating consumer preference from state preference data: a case study of the value of automobile travel time”, NPL 2000).
With respect to Claim 18, the combination of Vengroff, Mysen, and Kirmse teach wherein the stop is determined by the time and location of the mobile device by clustering the location into location clusters (Vengroff Paragraphs [0062]-[0069] discuss using clustering algorithms such as “k-means” or “Expectation-Maximization” to cluster stable-points for a particular geographic location. [0063] recites “One alternative option for addressing this problem is to employ a local heuristic for detecting likely-distinct clusters of stable points, based on the assumption that the centroids of the GPS signatures of each location are distinct.” That is, and as can be seen in paragraph [0064]-[0069], Vengroff’s algorithm attempts to create clusters for each stable point within a geographic location. As explained above, with respect to Claim 1, a Stable Point teaches stationary location (i.e. a location where the user is “not moving” within a certain threshold). The examiner submits that creating clusters based on the stable points from the location data teaches “wherein the stop is determined by determining the time and location of the mobile device by clustering the location readings into location clusters.”)
Wherein the method further comprises: extract at least two of cluster features from each location cluster, places features from each of the possible places, or user features associated with the user (Vengroff [0048] and note the visit vector that is determined based on the location data. That is, the data can include information “…such as…information…of a particular location and/or an identification of a point of interest…for a visit, such as approximate timing t and duration d of the visit…” The examiner notes that a visit vector teaches both “user features associated with the user” and/or “places features from each of the possible places”. Further paragraph [0049] note the vector that represents example output data for a visit. Any or all of at least the shown features (e.g. attributes) teaches “extract at least two of cluster features from each location cluster, places features from each of the possible places, or user features associated with the user.”
Additionally, or in the alternative, Mysen Col. 11 20-40 describes how the user profiler can create entity profiles (i.e. location profiles). Specifically, lines 35-42, “For example, the user profiler 302 can generate an entity profile for an entity q based on the features (e.g., “feature 1”, “feature 2”, through “feature I”) associated with the entity q. The features can include one or more topics….the price range of the entity…the demographics of the people that frequent the entity…the physical location…etc.”) 
Determine a composite feature vector by combing the extracted features (Vengroff paragraph [0049] note the vector that represents example output data for a visit. This output vector for a visit teaches “determine a composite feature vector by combing the extracted features.”
Mysen Col. 11 20-40 describes how the user profiler can create entity profiles (i.e. location profiles). Specifically, lines 35-42, “For example, the user profiler 302 can generate an entity profile for an entity q based on the features (e.g., “feature 1”, “feature 2”, through “feature I”) associated with the entity q. The features can include one or more topics….the price range of the entity…the demographics of the people that frequent the entity…the physical location…etc.” The examiner notes that creating a entity profile that combines multiple features teaches “determine a composite feature vector by combing the extracted features”.) 
The combination of Vengroff, Mysen, and Kirmse, however, does not appear to explicitly disclose: 
Determine a ranking score for each of the possible places using the composite feature vector
Calculate a probability that the user is located at each of the possible places based at least in part on the ranking score
Calfee, however, does teach determine a ranking score for each of the possible places using the composite feature vector (Calfee Pg. 701 describes “Rank-Ordered Logit.” As can be seen, in the equation on Col. 2 “The probability that a given rank ordering will be observed has the closed form solution [of the equation]…where x(rh) is the vector of attributes of the alternative ranked h in the ordering….” That is, the vector x(rh) is a vector that represents a rank of a particular attribute (in the case of the instant invention, a location). Thus, the vector x(rh) teaches “determine a ranking score for each of the possible places using the composite feature vector.” The examiner notes that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that if the data of travel time preferences as taught by Calfee were merely replaced with the locations composite vector (e.g. data) as taught by the combination of Vengroff,Mysen, and Kirmse, the result, predictable would be a vector of scores which indicate a rank of a particular location. That is, using the methods of Calfee with the data of Vengroff, Mysen, and Kirmse amounts to merely a simple substitution of components and thus renders the claim language obvious. ).
Calculate a probability that the user is located at each of the possible places based at least in part on the ranking score (Calfee Pg. 701 describes “Rank-Ordered Logit.” As can be seen, in the equation on Col. 2 “The probability that a given rank ordering will be observed has the closed form solution [of the equation]…where x(rh) is the vector of attributes of the alternative ranked h in the ordering….” The examiner notes that, in other words, the equation shown takes, as input, the vector of ranked attributes (e.g. a vector of the ranking scores) and outputs a probability that the ranking of the vector will be observed (i.e. given the rank, it will output the probability that attribute at rank 1 will, in fact, be at rank 1). Calculating a probability given a vector of ranked scores teaches “calculate a probability that the user is located at each of the possible places based at least in part on the ranking score.”).
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the composite vector as taught by the combination of Vengroff, Mysen, and Kirmse modified with the ranking and probability determination as taught by Calfee because this would allow the system to predict which locations would be preferable to a user thus increasing the user’s experience (Calfee Pg. 699-700 Cols 2-1). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEN TAMULONIS whose telephone number is (571)272-0934.  The examiner can normally be reached on 7:30AM-5:30PM MON-FRI EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571)-272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FEN CHRISTOPHER TAMULONIS/Examiner, Art Unit 2126 
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126